Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-77457 and No. 333-112877) pertaining to the Brunswick Retirement Saving Plan of our report dated June 27, 2011, with respect to the financial statements and supplemental schedule of the Brunswick Retirement Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ Ernst & Young, LLP Chicago, Illinois June 27, 2011 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-112878 and No. 333-77457) pertaining to the Brunswick Rewards Plan of our report dated June 27, 2011, with respect to the financial statements and supplemental schedule of the Brunswick Rewards Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ Ernst & Young, LLP Chicago, Illinois June 27, 2011
